THIRD DIVISION
                                                                                   February 10, 2010



No. 1-08-3213




CRAIG WAGNER and MARY WAGNER,                         )       Appeal from the Circuit Court of
                                                      )       Cook County, Illinois
                       Plaintiffs-Appellees,          )
                                                      )
       v.                                             )       No. 07 L 5125
                                                      )
EAGLE FOOD CENTERS, INC.; CLOROX                      )
PRODUCTS MANUFACTURING COMPANY;                       )       Honorable Diane J. Larsen,
and CLOROX SALES COMPANY,                             )       Judge Presiding
                                                      )
                       Defendants-Appellants          )
                                                      )
(Clorox, Inc., and Clorox Company,                    )
                                                      )
                       Defendants).                   )



       PRESIDING JUSTICE MURPHY delivered the opinion of the court:

       In January 1999, plaintiff Craig Wagner slipped and fell at an Eagle Food Center in Joliet,

Illinois. Craig Wagner and his wife, Mary Wagner, filed a premises liability claim against Eagle

and, later, products liability claims against Clorox in Will County, Illinois. Plaintiffs voluntarily

dismissed their seventh amended complaint in Will County and refiled their case in Cook

County. Defendants filed a motion to dismiss or transfer based on the doctrine of forum non

conveniens, which the trial court denied. On appeal, defendants argue that the trial court abused

its discretion in denying the motion because, by refiling their case in Cook County, plaintiffs

were forum shopping in an effort to avoid the Will County court’s discovery orders.
1-08-3213

                                        I. BACKGROUND

        In August 1999, Craig filed a lawsuit against Eagle in Will County alleging premises

liability for Eagle’s failure to remove an unidentified “slippery substance” on the floor, causing

him to slip and fall. Plaintiffs amended their complaint seven times over the almost seven years

that the case was pending in Will County to add allegations that the substance that Craig slipped

on was Tilex, a product manufactured by Clorox, that the bottle was defective, and that Clorox

and Eagle were acting in concert. A loss of consortium claim was also added on Mary Wagner’s

behalf. Count I of the seventh amended complaint alleged premises liability against Eagle;

counts III and V alleged strict and negligent products liability; and counts II, IV, and VI alleged

in-concert liability.

        Plaintiffs filed a separate medical-malpractice complaint in Will County against Dr.

Surrender Dhiman, who performed surgery on Craig Wagner’s elbow. It appears that Clorox

filed a third-party complaint against Dhiman in 2001. In 2003, Clorox also filed a third-party

complaint against Top Seal Corporation, the manufacturer of the Tilex cap at issue, and Novapak

Corporation, the manufacturer of the Tilex bottle. In August 2003, plaintiffs settled their claims

against Dhiman for $930,000, and the court ordered that the settlement amount constituted a

setoff in plaintiffs’ case against Eagle and Clorox.

        On November 16, 2005, Clorox propounded supplemental interrogatories to plaintiffs

requesting information about plaintiffs’ factual basis for their claims that the Tilex bottle

“leaked” or “had insufficient tamper resistance.” When plaintiffs did not answer, Clorox filed a

motion to compel, which the trial court granted. On April 21, 2006, plaintiffs objected to the


                                                 -2-
1-08-3213

supplemental interrogatories, claiming that they called for a “statement of the mind of another”

and that the information would be the subject of “later discovery.” Clorox and plaintiffs each

filed additional motions to compel answers to discovery. At the hearing on the cross-motions to

compel, the trial court stated that it found plaintiffs’ April 21, 2006, interrogatory answers

“disingenuous.” On April 25, 2006, the trial court ordered plaintiffs to respond to defendants’

supplemental interrogatories by May 9, 2006, and ordered Clorox to respond to certain of

plaintiffs’ interrogatories.

        On April 26, 2006, plaintiffs filed a motion to voluntarily dismiss their complaint.

Clorox objected and sought Supreme Court Rule 219 (210 Ill. 2d R. 219) sanctions. The Will

County court found that a plaintiff has an “absolute right” to voluntarily dismiss its cause of

action and concluded that plaintiffs’ motion was not intended “to simply avoid discovery

deadlines.” The court also refused to award Clorox fees and expenses. On appeal, the Third

District affirmed the denial of fees based on the voluntary dismissal. Wagner v. Eagle Country

Markets, Inc., No. 3-06-0460 (June 28, 2007) (unpublished order under Supreme Court Rule 23).

It continued:

                “The trial court also noted the day before plaintiffs filed their voluntary

        motion to dismiss that their discovery answers were ‘disingenuous.’ Furthermore,

        one month prior to their voluntary motion to dismiss, the court found that

        plaintiffs had provided no factual basis in the seven complaints or their discovery

        responses to establish that the Tilex bottle leaked, had insufficient tamper

        resistance, or was otherwise defective. Based on the record, we may have found


                                                 -3-
1-08-3213

       that Supreme Court Rule 219(e) applied to plaintiffs’ dismissal and awarded

       expenses. However, we are not the trial court.” Wagner, slip op. at 13.

Accordingly, the Third District affirmed. Wagner, slip op. at 14.

       One year after dismissing their complaint in Will County, plaintiffs refiled their case in

Cook County. The seven-count refiled complaint alleged the same causes of action against the

same defendants as did the seventh amended complaint filed in Will County. Defendants filed

motions to dismiss plaintiffs’ case or, in the alternative, to transfer it back to Will County.1

Citing Czarnecki v. Uno-Ven Co., 339 Ill. App. 3d 504 (2003), they argued that by refiling their

case in Cook County, plaintiffs were forum shopping in an effort to avoid the Will County

court’s discovery orders. In their motions, defendants established that plaintiffs are residents of

Will County and that the incident occurred in Will County. Martin Snider, the former district

manager for Eagle; Sheila Piontek, a former Eagle employee; and Lester Nelson, a former

manager of the Eagle store, provided affidavits stating that they reside in Will County. They

further averred that it would be inconvenient to travel to Cook County for the trial of this matter

and that it would be more convenient to travel to Will County. Defendants noted that while the

case was pending in Will County, the parties had taken the statements of 23 witnesses and 6


       1
           Eagle also brought a motion in the refiled case to file a third-party complaint against

Novapak, Top Seal, and CCL Custom Manufacturing. Plaintiffs state in their brief that Eagle

“tactically withdrew the motion pending the forum non conveniens motions”; however, they do

not cite the relevant pages of the supporting record demonstrating that the motion was

withdrawn.

                                                  -4-
1-08-3213

depositions, the court entered 28 discovery orders, and plaintiffs settled their medical-malpractice

suit.

        In their response, plaintiffs contended that while the Will County case was pending for

seven years before the voluntary dismissal, it was still in its “infancy” because Eagle filed for

bankruptcy, which caused the case to be placed on the bankruptcy stay calendar. Further,

plaintiffs filed a medical-malpractice case against a surgeon who treated Craig Wagner, and

defendants filed a third-party complaint against the surgeon. Plaintiffs argued that they did not

learn of the existence of Novapak or Top Seal until Clorox filed a third-party complaint on

February 3, 2003, nor did they discover that the product was filled and capped by CCL Custom

Manufacturing in Cook County until plaintiffs received Clorox’s supplemental interrogatory

answers on October 4, 2005. They pointed out that discovery in the Will County case was not

completed or closed, and only two witness depositions and half of Craig Wagner’s deposition

had been taken. Plaintiffs argued that their case evolved over the years from one involving

premises liability to one involving products liability.

        Plaintiffs noted that in August 1999, Clorox Products Manufacturing Company had two

manufacturing facilities in Cook County, and it still has a plant in Cook County. Clorox

Company is headquartered in California and has no offices, plants, or facilities in Will County.

Eagle was headquartered in Rock Island County, Illinois, before it filed for bankruptcy. Top

Seal, which manufactured the cap on the Tilex bottle, was headquartered in Arizona and Indiana

and was sold to Pennsylvania-based Drug Plastics Corporation. Novapak, which manufactured

the Tilex bottle, is headquartered in New Jersey. CCL Custom Manufacturing filled the subject


                                                 -5-
1-08-3213

Tilex bottle in Cook County. CCL was acquired in 2005 by KIK Custom Products, a Canadian

company. Its plant was located in Niles, Cook County, Illinois, and it currently conducts

business at its offices in Rosemont, Cook County, Illinois.

       Plaintiffs identified 9 former CCL, Eagle, and Clorox employees, including CCL’s former

president and vice-president of engineering, who are Cook County residents; 9 former Novapak,

CCL, Top Seal, and Clorox employees who live out of state or whose addresses are unknown but

that plaintiffs presumed lived out of state; the former risk supervisor for Eagle, who lives in Rock

Island County, Illinois; the former production operations manager at CCL, who lives in Kane

County; 11 former Eagle employees; and 7 miscellaneous witnesses or possible witnesses, whose

addresses were unknown. They further identified 52 Cook County medical witnesses who

treated and continue to treat Craig Wagner’s injuries; 6 Will County medical witnesses; 1 Kane

County medical witness; and 1 out-of-state medical witness. They noted that Craig had 20

surgeries in Cook County between 2000 and 2008 and 2 surgeries in Will County in 1999.

Finally, Eagle’s expert witness, Dr. Eugene Litwin, lives in Buffalo Grove, Lake County, Illinois.

       The trial court denied defendants’ motions to dismiss or transfer. It distinguished

Czarnecki, noted that “the theories in this case have developed and changed in such a way that

*** now the emphasis is on a products liability action.” It further noted that the product was

assembled in Cook County, a fact that was not determined until 2005. In addition, courts have

identified a “more generalized concern” in product liability actions as opposed to slip-and-fall

cases, which have a more localized interest. The court reassured defendants that “all of the prior

orders that were entered in Will County will certainly be respected by this Court, and *** it


                                                -6-
1-08-3213

doesn’t start with a blank slate here.”

       Defendants filed a petition for leave to appeal with this court pursuant to Supreme Court

Rule 306(a)(2) (210 Ill. 2d R. 306(a)(2)). On December 24, 2008, we granted the petition.

                                          II. ANALYSIS

       The doctrine of forum non conveniens “allows a trial court to decline jurisdiction in the

exceptional case where trial in another forum with proper jurisdiction and venue ‘would better

serve the ends of justice.’ ” First American Bank v. Guerine, 198 Ill. 2d 511, 515 (2002),

quoting Vinson v. Allstate, 144 Ill. 2d 306, 310 (1991); Dawdy v. Union Pacific R.R. Co., 207 Ill.
2d 167, 176 (2003) (the test is whether the relevant factors, viewed in their totality, “ ‘strongly

favor transfer to the forum suggested by defendant’ ”), quoting Griffith v. Mitsubishi Aircraft

International, Inc., 136 Ill. 2d 101, 107-08 (1990). See 134 Ill. 2d R. 187. A trial court has

considerable discretion in ruling on a forum non conveniens motion, and its decision to grant or

deny that motion will not be reversed absent an abuse of discretion. Berbig v. Sears Roebuck &

Co., Inc., 378 Ill. App. 3d 185, 188 (2007). A trial court abuses its discretion when no

reasonable person would take the view adopted by the trial court. Berbig, 378 Ill. App. 3d at

188.

       In resolving forum non conveniens questions, the trial court must balance private interest

factors, which affect the convenience of the parties, and public interest factors, which affect the

administration of the court. Woodward v. Bridgestone/Firestone, Inc., 368 Ill. App. 3d 827, 832

(2006). Each forum non conveniens case must be considered as unique on its facts. Langenhorst

v. Norfolk Southern Ry. Co., 219 Ill. 2d 430, 443 (2006).


                                                 -7-
1-08-3213

        Private interest factors include (1) the convenience of the parties; (2) the relative ease of

access to sources of testimonial, documentary, and real evidence; and (3) all other practical

problems that make trial of a case easy, expeditious, and inexpensive, for example, the

availability of compulsory process to secure attendance of unwilling witnesses, the cost to obtain

attendance of unwilling witnesses, and the ability to view the premises, if appropriate. Guerine,
198 Ill. 2d at 516.

        The public interest factors include (1) the interest in deciding localized controversies

locally; (2) the unfairness of imposing the expense of a trial and the burden of jury duty on

residents of a county with little connection to the litigation; and (3) the administrative difficulties

presented by adding further litigation to court dockets in already-congested fora. Guerine, 198
Ill. 2d at 517. Court congestion is a relatively insignificant factor, especially where the record

does not show the other forum would resolve the case more quickly. Guerine, 198 Ill. 2d at 517.

        A trial court does not weigh the private factors against the public factors; rather, it must

evaluate the total circumstances of the case in deciding whether the defendant has proven that the

balance of factors strongly favors transfer. Guerine, 198 Ill. 2d at 518. The defendant must show

that the plaintiff’s chosen forum is inconvenient to the defendant and another forum is more

convenient to all parties. Guerine, 198 Ill. 2d at 518. A defendant cannot assert that the

plaintiff’s chosen forum is inconvenient to the plaintiff. Guerine, 198 Ill. 2d at 518. Unless the

balance of factors strongly favors a defendant’s choice of forum, the plaintiff’s choice of forum

should rarely be disturbed. Langenhorst, 219 Ill. 2d at 444.

        Although a plaintiff has a substantial interest in choosing the forum where his rights will


                                                  -8-
1-08-3213

be vindicated, “the plaintiff’s interest in choosing the forum receives somewhat less deference

when neither the plaintiff’s residence nor the site of the accident or injury is located in the chosen

forum.” Guerine, 198 Ill. 2d at 517. When the home forum is chosen, it is reasonable to assume

that the choice is convenient. Guerine, 198 Ill. 2d at 517. When the plaintiff is foreign to the

forum chosen, however, this assumption is much less reasonable and the plaintiff’s choice

deserves less deference. Guerine, 198 Ill. 2d at 517. When the plaintiff is foreign to the chosen

forum and the action that gives rise to the litigation did not occur in the chosen forum, “ ‘it is

reasonable to conclude that the plaintiff engaged in forum shopping to suit his individual

interests, a strategy contrary to the purposes behind the venue rules.’ ” Dawdy, 207 Ill. 2d at 174,

quoting Certain Underwriters at Lloyds, London v. Illinois Central R.R. Co., 329 Ill. App. 3d
189, 196 (2002). As the supreme court further noted in Guerine, “A concern animating our

forum non conveniens jurisprudence is curtailing forum shopping by plaintiffs.” Guerine, 198 Ill.
2d at 521. Therefore, since plaintiffs are residents of Will County and the slip-and-fall occurred

in Will County, their choice is entitled to “somewhat less deference.” Guerine, 198 Ill. 2d at

517.

       Furthermore, plaintiffs litigated this case in Will County for seven years and voluntarily

dismissed it the day after the trial court ordered them to respond to Clorox’s supplemental

interrogatories by May 9, 2006. Before plaintiffs filed their motion to voluntarily dismiss, the

trial court called plaintiffs’ interrogatory answers “disingenuous” and found that plaintiffs had

provided no factual basis in the seven complaints or their discovery responses to establish that

the Tilex bottle leaked, had insufficient tamper resistance, or was otherwise defective. We agree


                                                 -9-
1-08-3213

with defendants that these facts strongly imply that plaintiffs are engaging in impermissible

forum shopping.

       Czarnecki v. Uno-Ven Co., 339 Ill. App. 3d 504 (2003), is instructive. In Czarnecki, the

plaintiff filed a personal injury complaint against the defendants in Will County in 1996. Twenty

days before the trial date, the plaintiff voluntarily dismissed his complaint. A year later, he

refiled a “virtually identical” complaint in Cook County. No new defendants, allegations, or

theories of liability were added. The defendants filed motions to transfer the case back to Will

County pursuant to the doctrine of forum non conveniens. The defendants cited discovery from

the Will County action showing that the plaintiff was a resident of Will County; the accident

occurred in Will County; the only occurrence witness cited by the plaintiff’s interrogatory

answers was a Will County resident; a person at the scene immediately before, at the time of, or

immediately after the occurrence resided in Ogle County; and two of the plaintiff’s treating

doctors, his vocational counselor, and two defense-retained opinion witnesses were Cook County

contacts. Nine other witnesses listed in the parties’ discovery answers were dispersed among six

Illinois counties and one Indiana county. The trial court denied the motion.

       On appeal, this court concluded that the trial court abused its discretion in denying the

motion to transfer. This court found that the private interest factors favored the transfer of the

case back to Will County, since the plaintiff was a Will County resident; the place of his injury

was in Will County; and five potential witnesses, including the sole occurrence witness, were

located in Will County. Czarnecki, 339 Ill. App. 3d at 510.

       “Moreover, plaintiff’s action was originally filed in Will County and proceeded


                                                -10-
1-08-3213

       there for roughly four years. During that time, there is no evidence that plaintiff

       did not consider Will County to be a convenient and appropriate forum.

       Consequently, although we still treat plaintiff’s decision to voluntarily dismiss

       and refile in Cook with some deference, that deference is accompanied by a

       countervailing skepticism, given the circumstances of this case.” Czarnecki, 339
Ill. App. 3d at 511.

The court accorded less deference to the Cook County contacts cited by the plaintiff, three

medical personnel involved in the plaintiff’s treatment and two defense-retained opinion

witnesses, because the location of a plaintiff’s treating physicians should not be given “undue

weight,” and the location of experts is not relevant because they “are testifying at defendants’

request.” Czarnecki, 339 Ill. App. 3d at 510-11. Furthermore, Will County had a strong interest

in resolving the plaintiff’s action locally because the plaintiff, who lived in Will County, sought

to recover for injuries sustained at a Will County construction site. Czarnecki, 339 Ill. App. 3d at

509. “Thus, Will County’s interest in securing safety at local construction sites substantially

favors transfer to that county.” Czarnecki, 339 Ill. App. 3d at 509. In addition, “plaintiff’s

original decision to file in Will County, his voluntary dismissal on the brink of trial, and the

subsequent filing of a nearly identical claim in Cook County strongly implies that plaintiff is

engaging in impermissible forum shopping.” Czarnecki, 339 Ill. App. 3d at 509.

       Czarnecki relied on Peile v. Skelgas, Inc., 163 Ill. 2d 323 (1994). The plaintiff in Peile,

who was injured in a gas explosion at his Pike County home, originally filed his case in Madison

County, but it was later transferred to Pike County. Discovery proceeded in Pike County for two


                                                -11-
1-08-3213

years, during which time the plaintiff amended his complaint and added defendants. The

plaintiff voluntarily dismissed his complaint two months before the trial date and then refiled in

St. Clair County. The trial court denied the defendants’ motion to transfer back to Pike County,

and our supreme court reversed. Peile, 163 Ill. 2d at 344. The court concluded that the

plaintiff’s second choice of forum should have been accorded less deference. Peile, 163 Ill. 2d at

344.

        Here, as in Czarnecki and Peile, “public policy considerations disfavoring forum

shopping militate against the disposition of plaintiff’s case in Cook County.” Czarnecki, 339 Ill.

App. 3d at 510. Plaintiffs’ action proceeded for almost seven years in Will County. Plaintiffs

voluntarily dismissed their case in Will County and refiled in Cook County, and the seventh

amended complaint they filed in Will County is substantially similar to the complaint they filed

in Cook County. Like the plaintiffs in Czarnecki and Peile, who voluntarily dismissed their

cases on the brink of trial, plaintiffs here voluntarily dismissed their case on April 26, 2006, the

day after the trial court ordered them to respond to supplemental discovery by May 9, 2006.

Significantly, plaintiffs voluntarily dismissed their case after the trial court found that their

interrogatory answers were “disingenuous” and that they provided no factual basis in the seven

complaints or their discovery responses to establish that the Tilex bottle leaked, had insufficient

tamper resistance, or was otherwise defective. We disagree with the trial court’s conclusion that

Czarnecki is distinguishable because it did not involve a products liability claim. While the case

may have “evolved” to include a product liability claim against the Clorox defendants relating to

the Tilex bottle, it originally was, and does still involve, a premises liability claim.


                                                  -12-
1-08-3213

       We further find that the private interest factors favor the transfer of plaintiffs’ case back

to Will County. Plaintiffs are residents of Will County, and Craig slipped and fell in a Will

County store. The fact that plaintiffs litigated their initial action and a related medical-

malpractice case in Will County for a number of years suggests that Will County is a convenient

forum for them. During the seven years that plaintiffs’ action proceeded in Will County, “there

is no evidence that plaintiff[s] did not consider Will County to be a convenient and appropriate

forum.” Czarnecki, 339 Ill. App. 3d at 511. The Clorox defendants do not have any offices,

plants, facilities, or employees in Will County, and Clorox has a manufacturing plant in Chicago.

However, Eagle, which was headquartered in Rock Island County, no longer does business in

Illinois, since it filed for bankruptcy and has been discharged.

       Plaintiffs list dozens of potential witnesses, including former employees of CCL, Clorox,

Top Seal, and Novapak, the majority of whom plaintiffs claim reside in either Cook County or

outside Illinois. We note that plaintiffs filed their Supreme Court Rule 213 disclosure, which

listed a number of these potential witnesses, the same day that they filed their response to the

motion to dismiss or transfer. Further, plaintiffs provided an affidavit for only one of these many

witnesses. Francisco Lay, a former maintenance mechanic for CCL, stated in an affidavit that he

lives in Las Vegas and that if he had to travel to the Chicago area, he would use O’Hare Airport.

However, Lay worked for CCL from 1991 to 1994, several years before Craig’s 1999 accident.

Plaintiffs also attached the transcribed statement of Guillermo Castro, a former building

maintenance production mechanic for CCL, who lives in Chicago. Except for apparent Internet

searches, no other evidence was presented to support plaintiffs’ claims that the Cook County


                                                 -13-
1-08-3213

witnesses actually live in Cook County.

        On the other hand, it is clear that Will County would be more convenient for the five

witnesses that defendants identified as having knowledge of the incident or the Tilex bottle:

plaintiffs; Snider, the former district manager, who was at the Eagle store the day of the accident;

Piontek, an Eagle employee who was also present at the store on the day of the accident; and

Nelson, the former store manager. Snider, Piontek, and Nelson provided affidavits stating that

they reside in Will County and that it would be inconvenient to travel to Cook County for the

trial of this matter.

        Plaintiffs also rely on the Cook County medical providers who treated Craig Wagner for

his injuries and subsequent medical malpractice. In addition, defendants’ expert, Gene Litwin,

lives in Buffalo Grove, Illinois; although plaintiffs point out that Buffalo Grove “is in both Cook

and Lake Counties,” defendants have established that he lives in Lake County. Nevertheless, the

location of a plaintiff’s treating physician should not be given undue weight. Bland v. Norfolk &

Western Ry. Co., 116 Ill. 2d 217, 227 (1987); Czarnecki, 339 Ill. App. 3d at 510. Similarly, the

location of defense-retained experts “is not relevant in our private interest factor analysis because

these witnesses are testifying at defendants’ request.” Czarnecki, 339 Ill. App. 3d at 511.

        Plaintiffs maintain that the documentary evidence “overwhelmingly is more accessible in

Cook County” because Craig Wagner’s union, medical, and pharmacy records are in Cook

County. However, “the location of documentary evidence has become less significant because

today’s technology allows documents to be copied and transported easily and inexpensively.”

Ammerman v. Raymond Corp., 379 Ill. App. 3d 878, 890 (2008). Similarly, the Tilex bottle in


                                                -14-
1-08-3213

question, which is in Eagle’s attorney’s office in DuPage County, is easily movable and

accessible.

       Defendants contend that a trial in Will County would permit a jury view of the Eagle

store where Craig Wagner slipped and fell. It seems unlikely that the jury would need to view

the premises, but even if it did, the Eagle store was first converted to a Cub and later to a Strack

& Van Til. While defendants dispute that the store configuration has changed, the only evidence

that the parties cite on this topic is the affidavit of Mary Wagner. She stated that the current store

configuration “does not resemble the configuration on the date of the accident.”

       Finally, plaintiffs argue that the location of the parties’ attorneys--plaintiffs’ and Clorox’s

attorneys are in Chicago--favors retention of the case in Cook County. While a court may

consider this factor, “little weight should be accorded it.” Boner v. Peabody Coal Co., 142 Ill. 2d
523, 534 (1991).

       With respect to the first public interest factor, which concerns having local interests

resolved locally, plaintiffs cite this court’s holding that where a case involves questions of

product liability, the concern of having local interests resolved locally “is of less significance

because products liability cases have broader implications.” Ammerman, 379 Ill. App. 3d at 892.

“[W]hile the forum where the injury occurred ‘generally has a strong interest in the outcome of

litigation, this general rule does not necessarily apply to cases involving complex products

liability issues.’ ” Woodward, 368 Ill. App. 3d at 836, citing Hefner v. Owens-Corning Fiberglas

Corp., 276 Ill. App. 3d 1099, 1106 (1995). See also Guerine, 198 Ill. 2d at 525 (products

liability claim less localized); Brown v. Cottrell, Inc., 374 Ill. App. 3d 525, 534 (2007) (a product


                                                 -15-
1-08-3213

liability claim is not “inherently local in flavor”); Hinshaw v. Coachmen Industries, Inc., 319 Ill.

App. 3d 269, 278 (2001) (local interest is “largely supplanted by a more general interest in the

safety of Dodge vans”). Plaintiffs, however, have alleged not only a product liability claim

against Clorox, but also a premises liability claim against Eagle. Furthermore, as defendants

note, this case did not evolve “slowly and unexpectedly into a products liability action,” since

Clorox was named as a defendant in 2001.

       Finally, defendants argue that Cook County courts are more congested than Will County

courts. Plaintiffs respond that defendants failed to offer any evidence regarding the length of

time from case filing to trial. Our supreme court has concluded that the “court congestion factor,

by itself, is relatively insignificant.” Dawdy, 207 Ill. 2d at 181.

       We find that the trial court erred in denying defendants’ motion to dismiss or transfer

where plaintiffs voluntarily dismissed their complaint the day after the court ordered them to

respond to interrogatories. Further, the balance of the private and public interest factors strongly

favors transfer to Will County. Accordingly, we conclude that the trial court abused its

discretion.

                                         III. CONCLUSION

       For the foregoing reasons, we conclude that the trial court abused its discretion in denying

defendants’ motion to dismiss or transfer.

       Reversed and remanded.

       QUINN and COLEMAN, JJ., concur.




                                                 -16-